DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0201942) in view of Blaha et al. (US 2017/0340200).
Regarding claims 1, 10, 16 and 19, Hess discloses, a computing device for managing amblyopia and suppression (Figs. 1B, 15A-C and 16), the computing device comprising: 
a processor (22); 
a visual task module (20, 24) coupled to the processor, wherein the visual task module is to: 
generate a first set of visual elements during a computer implemented therapeutic activity (Para. 0039), wherein the first set of visual elements is configured for first eye of a user (Para. 0057 and 0072); 
concurrently generate a second set of visual elements, wherein the second set of visual elements is configured for second eye of the user, wherein the first set and the second set of generated visual elements have different visual characteristics (Para. 0011, 0057 and 0072); 
cause the first set and the second set of visual elements to be displayed based on a set of values of a plurality of element attributes, wherein the plurality of element attributes comprise a contrast, size, spatial frequency and speed of the two sets of visual elements (Para. 0038 and 0072); 
based on the displayed sets of visual elements, prompt the user to provide a response (Para. 0038 and Fig. 16) at every stage of the computer implemented therapeutic activity (Para. 0037-0038); 
receive the response from the user (Para. 0036-0038); and 
based on the received user's response, modify at least one of the plurality of element attributes of at least one of the two sets of visual elements and display the two sets of modified visual elements (Para. 0036-0038), and 
display the two sets of modified visual elements (Para. 0037-0038).
	Hess does not explicitly disclose based on the received user's response, continuously modify at least one of the plurality of element attributes of at least one of the two sets of visual elements during the computer implemented therapeutic activity, wherein modifying at least one of the plurality of element attributes of at least one of the two sets of visual elements further
comprises: comparing the user’s response using an assessment criteria for a pre-defined number of times; and based on the comparison, determining a new set of values of the plurality
of element attributes during the computer implemented therapeutic activity.
Blaha teaches, from the same field of endeavor that in a computing device and method (Figs. 1, 4-5 and 10-22) that it would have been desirable to make based on the received user's response (Para. 0141-0147), continuously modify at least one of the plurality of element attributes of at least one of the two sets of visual elements during the computer implemented therapeutic activity (Para. 0150-0164), wherein modifying at least one of the plurality of element attributes of at least one of the two sets of visual elements further comprises: comparing the user’s response using an assessment criteria for a pre-defined number of times (Para. 0141-0147 and 0150-0164); and based on the comparison, determining a new set of values of the plurality of element attributes during the computer implemented therapeutic activity (Para. 0141-0147 and 0150-0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make based on the received user's response, continuously modify at least one of the plurality of element attributes of at least one of the two sets of visual elements during the computer implemented therapeutic activity, wherein modifying at least one of the plurality of element attributes of at least one of the two sets of visual elements further comprises: comparing the user’s response using an assessment criteria for a pre-defined number of times; and based on the comparison, determining a new set of values of the plurality
of element attributes during the computer implemented therapeutic activity as taught by the computing device and method of Blaha in the computing device and method of Hess since Blaha teaches it is known to include these features in a computing device and method for the purpose of providing a reliable and comfortable computing device and method that trains a weaker eye of a user to become stronger.
Regarding claim 3, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, the user views the two sets of visual elements with a pair of dissociative glasses (Para. 0007, 0011 and 0072).
Regarding claim 4, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, the pair of dissociative glasses is to filter the set of visual elements for one eye, such that both eyes receive different visual inputs (Para. 0007, 0011 and 0072).
Regarding claims 5 and 18, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, displaying the two sets of visual elements further comprises: monitoring a plurality of clinical parameters of at least one of the two eyes of the user (Para. 0036-0038 and Fig. 16); and based on the monitored clinical parameters, determining a set of values of a plurality of element attributes (Para. 0036-0038 and Fig. 16).
Regarding claim 8, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, based on successive user's responses, the visual task module is to further render a progress report to the user (Para. 0016-0028).
Regarding claim 9, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, at least one of the two eyes of the user suffers from a visual disorder (Para. 0016-0028).
Regarding claim 13, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, the offset is such that it, along with the notional line passing through the two eyes of the user, lies in the same horizontal plane and is based on viewing distance and interpupillary distance of the user (Para. 0036-0039).
Regarding claim 15, Hess in view of Blaha discloses and teaches as set forth above, and Hess further discloses, based on successive user's responses, the visual task module is to further render a progress report to the user (Para. 0036-0039).

Claims 2, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0201942) in view of Blaha et al. (US 2017/0340200) as applied to claims 1, 10 and 16 above, in view of Gaier et al. (US 2020/0054205).
Hess in view of Blaha remains as applied to claims 1, 10 and 16 above.
Hess in view of Blaha does not disclose the two sets of visual elements comprise one of a chromatically different colored visual elements and visual elements of different polarities, the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses, and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths.
Gaier teaches, from the same field of endeavor that in a computing device that it would have been desirable to make the two sets of visual elements comprise one of a chromatically different colored visual elements and visual elements of different polarities (Para. 0030), the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses (Para. 0030), and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths (Para. 0032-0033 and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two sets of visual elements comprise one of a chromatically different colored visual elements and visual elements of different polarities, the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses, and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths as taught by the computing device of Gaier in the combination of Hess in view of Blaha since Gaier teaches it is known to include these features in a computing device for the purpose of providing an accurate and effective vision assessment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0201942) in view of Blaha et al. (US 2017/0340200) as applied to claim 5 above, in view of Hirji (US 2008/0309879).
Hess in view of Blaha remains as applied to claim 5 above.
Hess in view of Blaha does not disclose the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart.
Hirji teaches, from the same field of endeavor that in a computing device that it would have been desirable to make the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart (Para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart as taught by the computing device and method of Hirji in the combination of Hess in view of Blaha since Hirji teaches it is known to include this feature in a computing device and method for the purpose of providing an accurate and effective computing device and method.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooperstock et al. (US 2010/0283969) discloses a computing device and method that based on the received user's response, continuously modify at least one of the plurality of element attributes of at least one of the two sets of visual elements during the computer implemented therapeutic activity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2022